Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 9/15/2021, in which claims 1, 7, and 9-11 are amended, claims 5-6, are canceled. Claims 1-4, 7-11 are currently pending.
	Response to Arguments
The rejections to claims 10-11 under 35 U.S.C. § 112(a) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
As to claims 1, 7, and 9, applicants submit the following argument.
“Therefore, in Largos, the relevant keyword set is updated and the keywords may be highlighted. However, Largos does not disclose or suggest adding an additional keyword (asserted by the Office Action on page 13 to correspond to the third question keyword) that would update solutions/results, as asserted by the Office Action. Also, Largos does not disclose or suggest that the keywords of Largos (asserted by the Office Action on page 13 to correspond to the first question keyword) and the relevant keyword of Largos are displayed in a third form different from the first form and a second form. Further, Largos does not disclose or suggest displaying at least a part of the forum post 90 and an answer 98 of Largos (asserted by the Office Action on page 14 to correspond to the first question-answer pair) or results (asserted by the Office Action on page 14 to correspond to the second question-answer pair) including one of the keywords or the relevant keyword.”

The examiner respectfully disagrees. In the prior office action, examiner's interpretation of "if an additional keyword (third question keyword) was added in the second sentence 80 at the time of input [See ¶-47], then the solutions/results would be different/updated in accordance with the search keywords [See ¶-48]" was meant to propose that the user could have included an additional keyword at the time of input, not 
In view of Largos' teachings, a skilled artisan would understand that the term "smartphone" (first question keyword) appears bolded (third form) in Fig 3 in Results 90, and 92 [See ¶-38]. A skilled artisan would recognize that portions of the solutions panel text are shown as normal (unbolded) text (first form) such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the Results text 64. For example, the word "Steve" (a word) is unbolded in chat text 74. The search keywords 66, such as "contacts" (first query keyword), are shown at the top of the solutions panel 64 (second form) in a search box 68 [See ¶-34]. The broadest reasonable interpretation does not preclude the second form from being a different position or format (e.g. comma separated list). Thus the bolded (third form) display differs from the normal unbolded (first form) and search keyword position/format (second form).
Fig 3 shows a Result 88 (part of a second question- answer pair) by a different user [See ¶-38]. Result 88 could be from a forum where queries (second question) and solutions (second answer) are posted [See ¶-35]. The Result 88 includes the term "contacts" (first query keyword), and "model" (third question keyword) as shown in Fig 3.
As to claims 1, and 6, applicants submit the following argument.
“Further, Applicant respectfully submits that the interpretations of the "second sentence" recited in claim 1 in the rejection of claim 1 and the rejection of claim 6 contradict with each other. Particularly, while page 5 of the Office Action asserts that the response 100 corresponds to the second sentence, page 14 of the Office Action asserts that the customer text 80 corresponds to the second sentence. Accordingly, Largos does not disclose ore suggest at least the features "the second sentence including a first question keyword included in the first question," and "the processor displays at least a part of one of the first question-answer pair or the second question-answer pair including the one of the first question keyword or the third question keyword," as recited in amended independent claim 1.”

The examiner respectfully disagrees. Although, examiner concedes that the interpretations of the "second sentence" differed in claims 1 and 6, the mapping on all claims has been corrected to be the same. Largos discloses the features "the second sentence including a first question keyword included in the first question," and "the processor displays at least a part of one of the first question-answer pair or the second question-answer pair including the one of the first question keyword or the third question keyword," as recited in independent claim 1.
Largos shows that the response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "smartphone" (first question keyword). The user may provide a response 80 to the agent question 78 (second sentence) [See ¶-33]. Fig 3 shows the Results 92 (part of a first question- answer pair), and 88 (part of a second question-answer pair) [See ¶-38]. When new text with new keywords are provided, the keywords and results are updated [See ¶-47]. A skilled artisan would understand that if the response 80 included the same terms smartphone (first question keyword) and model (third question keyword) previously provided in chat text 78, and 60 then the Results 92, and 88 would remain displayed since the keywords are already included as part of the search. As shown in Fig 3, the term "smartphone" (first question keyword) appears in Result 92, and "model" (third question keyword) appears in Result 88.
Applicant’s arguments dated 9/15/2021 have been fully considered, but they are not deemed to be persuasive.
	Claim Objections
s 10-11 are objected to because of the following informalities:  claims 10-11 recite "a answer" which examiner believes should be "an answer". Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski").
[Examiner's note: The limitation "at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a color" teaches the entire limitation]
As to claim 1, Largos discloses a display control system, comprising a processor, the processor being capable of performing [Assistance system 10 (display control system) includes a processor 16 [See ¶-25]. The system 10 may be within an agent device 26 which displays a GUI [See ¶-27]]
accepting a first sentence including a first query keyword, the first sentence being input by a user, [The system receives (accepting) text communication 78 (first sentence), i.e. "I need help with importing contacts from a sim…",  from a customer 40 (user), as shown in Figs 1 and 3 [See ¶-28, 33]. The term "contacts" (first query keyword) is contained within, as shown in Fig 3 [See ¶-34]]
generating a second sentence as a response to the first sentence, and displaying the second sentence and [The broadest reasonable interpretation does not preclude the processor from generating the second sentence using user input, which is taught by Largos. The agent generates a response 78 (second sentence) using the interface and processor 16 [See ¶-27-28]. The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 in response to the customer's communication 78 above]
at least a part of a first question- answer pair, the first question-answer pair including a first question and a first answer to the first question, the first question including the first query keyword, [Fig 3 shows a Result 92 (part of a first question- answer pair) by a different user [See ¶-38]. The Result 92 includes the search keyword "contacts" (first query keyword) as shown in Fig 3. Result 92 could be from a forum where queries (first question) and solutions (first answer) are posted [See ¶-35]] 
what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "smartphone" (first question keyword)]
the processor being capable of displaying a word other than the first query keyword and the first question keyword in a first form, [A skilled artisan would recognize that portions of the solutions panel text are shown as normal (unbolded) text (first form) such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the Results text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
the first query keyword in a second form different from the first form, and [The search keywords 66, such as "contacts" (first query keyword), are shown at the top of the solutions panel 64 (second form) in a search box 68 [See ¶-34]. The broadest reasonable interpretation does not preclude the second form from being a different position or format (e.g. comma separated list)]
the first question keyword in a third form different from the first form and the second form, … [A skilled artisan would understand that the term "smartphone" (first question keyword) appears bolded (third form) in Fig 3 in Results 90, and 92 [See ¶-38]. Thus the bolded (third form) display differs from the normal unbolded (first form) and search keyword position/format (second form)]
wherein the second sentence further includes a third question keyword, [The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "model" (third question keyword)]
wherein the processor is capable of displaying at least a part of a second question-answer pair, the second question-answer pair including a second question and 
the second question including the first query keyword and the third question keyword, [The Result 88 includes the term "contacts" (first query keyword), and "model" (third question keyword) as shown in Fig 3]
the processor being capable of displaying a word other than the first query keyword, the first question keyword, and the third question keyword in the first form and [A skilled artisan would recognize that portions of the solutions panel text are shown as normal text such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the solutions text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
capable of displaying the first question keyword and the third question keyword in the third form, and [A skilled artisan would understand that in Fig 3 the term "smartphone" (first question keyword) appears bolded (third form) in Results 90, and 92 and the term "model" (third question keyword) appears bolded in Result 88 [See ¶-38]]
wherein when a third sentence including one of the first question keyword or the third question keyword is input by a user after the processor displays the at least a part of the first question-answer pair, the at least a part of the second question-answer pair, and the second sentence, the processor displays at least a part of one of the first question-answer pair or the second question-answer pair [The user may provide a response 80 to the agent question 78 (second sentence) [See ¶-33]. Fig 3 shows the Results 92 (part of a first question- answer pair), and 88 (part of a second question-answer pair) [See ¶-38]. When new text with new keywords are provided, the keywords 
including the one of the first question keyword or the third question keyword [As shown in Fig 3, the term "smartphone" (first question keyword) appears in Result 92, and "model" (third question keyword) appears in Result 88].
However, Largos does not teach "a third form different from the first form and the second form, wherein at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
On the other hand, Smolinski does teach "a third form different from the first form and the second form, wherein at least one selected from a group of a color, … in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
Smolinski discloses that when performing a keyword search [See ¶-49], the keywords in the results are highlighted with a unique color (third form) for each keyword [See ¶-21-23]. A skilled artisan would understand that by providing keywords in unique colors, they would appear different in form from one another (third form being 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' forum results to incorporate the teachings of Smolinski's unique keyword highlighting.
Motivation to do so would be to optimize presentation for quick visual consumption by the user and to allow the user to more easily determine the volume of keywords within the results, as taught by Smolinski [See ¶-21].
As to claim 2, Largos, and Smolinski disclose the system according to claim 1, wherein the first question further includes a second question keyword different from the first query keyword and the first question keyword, [Largos, As shown in Fig 3, the term "bug" (second question keyword) is included in Results 92 (first question), which is not "smartphone" (first question keyword), nor "contacts" (first query keyword)]
the second sentence does not include the second question keyword, and [Largos, The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3, and does not include the term "bug"]
the processor is capable of displaying the second question keyword in the first form [Largos, A skilled artisan would understand that "bug" is not bolded (third form) or at the top of the Solutions panel with the "Search keywords" (second form) and is thus in a normal/unbolded text form (first form)].
As to claim 3, Largos, and Smolinski disclose the system according to claim 1, wherein the first question further includes a second question keyword different from the first query keyword and the first question keyword, … [Largos, The Result 92 (first question) includes the term "importing" which is different from "contacts" (first query keyword) and "smartphone" (first question keyword)]
the processor is capable of displaying the second question keyword in a fourth form different from the first form, the second form, and the third form [Smolinski, when performing a keyword search [See ¶-49], the keywords in the results are highlighted with a unique color (third form) for each keyword (second question keyword) [See ¶-21-23]. A skilled artisan would understand that by providing keywords in unique colors, they would appear different in form from one another (“fourth form different from the first form, the second form, and the third form”) and from the base un-highlighted text (first form)].
Largos, and Smolinski do not explicitly teach "the second sentence includes the second question keyword".
However, it would have been obvious in view of Largos' teachings to include the term "importing" within the agent response 78. For example, the agent's question could be "What is the smartphone model that will be importing the contacts?".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' agent response to incorporate the term importing.

As to claim 9, Largos discloses a non-transitory computer-readable storage medium storing a program, the program causing a processor to [Assistance system 10 includes a processor 16, and a memory 12 (non-transitory computer-readable storage medium) with instructions 14 [See ¶-24-25]. The system 10 may be within an agent device 26 which displays a GUI [See ¶-27]]
accept a first sentence including a first query keyword, the first sentence being input by a user, [The system receives (accepting) text communication 78 (first sentence), i.e. "I need help with importing contacts from a sim…",  from a customer 40 (user), as shown in Figs 1 and 3 [See ¶-28, 33]. The term "contacts" (first query keyword) is contained within, as shown in Fig 3 [See ¶-34]]
generating a second sentence as a response to the first sentence, and display the second sentence and [The broadest reasonable interpretation does not preclude the processor from generating the second sentence using user input, which is taught by Largos. The agent generates a response 78 (second sentence) using the interface and processor 16 [See ¶-27-28]. The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 in response to the customer's communication 78 above]
at least a part of a first question- answer pair, the first question-answer pair including a first question and a first answer to the first question, the first question including the first query keyword, [Fig 3 shows a Result 92 (part of a first question- answer pair) by a different user [See ¶-38]. The Result 92 includes the search keyword 
the second sentence including a first question keyword included in the first question, [The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "smartphone" (first question keyword)]
the processor being capable of displaying a word other than the first query keyword and the first question keyword being displayed in a first form, [A skilled artisan would recognize that portions of the solutions panel text are shown as normal (unbolded) text (first form) such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the Results text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
the first query keyword in a second form different from the first form, and [The search keywords 66, such as "contacts" (first query keyword), are shown at the top of the solutions panel 64 (second form) in a search box 68 [See ¶-34]. The broadest reasonable interpretation does not preclude the second form from being a different position or format (e.g. comma separated list)]
the first question keyword being displayed in a third form different from the first form and the second form, … [A skilled artisan would understand that the term "smartphone" (first question keyword) appears bolded (third form) in Fig 3 in Results 90, and 92 [See ¶-38]. Thus the bolded (third form) display differs from the normal unbolded (first form) and search keyword position/format (second form)]
what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "model" (third question keyword)]
wherein the processor is capable of displaying at least a part of a second question-answer pair, the second question-answer pair including a second question and a second answer to the second question, [Fig 3 shows a Result 88 (part of a second question- answer pair) by a different user [See ¶-38]. Result 88 could be from a forum where queries (second question) and solutions (second answer) are posted [See ¶-35]] 
the second question including the first query keyword and the third question keyword, [The Result 88 includes the term "contacts" (first query keyword), and "model" (third question keyword) as shown in Fig 3]
the processor being capable of displaying a word other than the first query keyword, the first question keyword, and the third question keyword in the first form and [A skilled artisan would recognize that portions of the solutions panel text are shown as normal text such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the solutions text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
capable of displaying the first question keyword and the third question keyword in the third form, and [A skilled artisan would understand that in Fig 3 the term "smartphone" (first question keyword) appears bolded (third form) in Results 90, and 92 and the term "model" (third question keyword) appears bolded in Result 88 [See ¶-38]]
wherein when a third sentence including one of the first question keyword or the third question keyword is input by a user after the processor displays the at least a part of the first question-answer pair, the at least a part of the second question-answer pair, 
including the one of the first question keyword or the third question keyword [As shown in Fig 3, the term "smartphone" (first question keyword) appears in Result 92, and "model" (third question keyword) appears in Result 88].
However, Largos does not teach "a third form different from the first form and the second form, wherein at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
On the other hand, Smolinski does teach "a third form different from the first form and the second form, wherein at least one selected from a group of a color, … in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
Smolinski discloses that when performing a keyword search [See ¶-49], the keywords in the results are highlighted with a unique color (third form) for each keyword [See ¶-21-23]. A skilled artisan would understand that by providing keywords in unique colors, they would appear different in form from one another (third form being different…from …the second form) and from the base un-highlighted text (first form). Additionally, the broadest reasonable interpretation of the limitation does not preclude the same selection (e.g. color) from varying to distinguish the forms, rather than varying the selection from the group for each form. Thus the limitation is taught.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' forum results to incorporate the teachings of Smolinski's unique keyword highlighting.
Motivation to do so would be to optimize presentation for quick visual consumption by the user, and to allow the user to more easily determine the volume of keywords within the results, as taught by Smolinski [See ¶-21].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski"), in view of Makino (US 20170323008 A1).
As to claim 4, Largos, and Smolinski disclose the system according to claim 3, wherein the processor selects the first question-answer pair from a question-answer table including a plurality of question-answer pairs [Largos, Result 92 (first question-answer pair) could be from a forum where queries (first question) and solutions (first 
However, Largos, and Smolinski do not teach "…each question-answer pair including a question and an answer to the question, and in the question-answer table, a number of the questions including the first question keyword is different from a number of the questions including the second question keyword."
On the other hand, Makino does teach "…each question-answer pair including a question and an answer to the question, and in the question-answer table, a number of the questions including the first question keyword is different from a number of the questions including the second question keyword."
Makino discloses a search query and the Q&A results are shown in Fig 1 [See ¶-30-31]. A skilled artisan would understand from Fig 1 that each Q&A pair includes a different count of each keyword (first question keyword and second question keyword) from the query 1001, or not all keywords [See ¶-31]. The questions and answers are stored in the Q&A data storing unit 104 (table) shown in Fig 4 [See ¶-36]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' chat search to incorporate the teachings of Makino's varying keyword amounts.
Motivation to do so would be to identify the correct Q&A even when the entire character string is not included in the correct Q&A, as taught by Makino [See ¶-31].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Shaw et al (US 20150205866 A1 thereafter "Shaw"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski").
[Examiner's note: The limitation "at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a color" teaches the entire limitation]
As to claim 7, Largos discloses a display control system comprising a processor, the processor being capable of performing [Assistance system 10 (display control system) includes a processor 16 [See ¶-25]. The system 10 may be within an agent device 26 which displays a GUI [See ¶-27]]]
accepting a first sentence including a first query keyword, the first sentence being input by a user, [The system receives (accepting) text communication 78 (first sentence), i.e. "I need help with importing contacts from a sim…",  from a customer 40 (user), as shown in Figs 1 and 3 [See ¶-28, 33]. The term "contacts" (first query keyword) is contained within, as shown in Fig 3 [See ¶-34]]
generating a second sentence as a response to the first sentence, and displaying the second sentence and [The broadest reasonable interpretation does not preclude the processor from generating the second sentence using user input, which is taught by Largos. The agent generates a response 78 (second sentence) using the interface and processor 16 [See ¶-27-28]. The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 in response to the customer's communication 78 above]

the second sentence including a first question keyword included in the first question, [The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "smartphone" (first question keyword)]
the processor being capable of displaying a word other than the first query keyword and the first question keyword in a first form, [A skilled artisan would recognize that portions of the solutions panel text are shown as normal (unbolded) text (first form) such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the Results text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
the first … keyword in a second form different from the first form, and [The search keywords 66, such as "C100" (first … keyword), are shown at the top of the solutions panel 64 (second form) in a search box 68 [See ¶-34]. The broadest reasonable interpretation does not preclude the second form from being a different position or format (e.g. comma separated list)]
the first question keyword in a third form different from the first form and the second form, … [A skilled artisan would understand that the term "smartphone" (first question keyword) appears bolded (third form) in Fig 3 in Results 90, and 92 [See ¶-38]. 
wherein the second sentence further includes a third question keyword, [The response 78, i.e. "what is the smartphone model?", is displayed as shown in Fig 3 and includes the term "model" (third question keyword)]
wherein the processor is capable of displaying at least a part of a second question-answer pair, the second question-answer pair including a second question and a second answer to the second question, [Fig 3 shows a Result 88 (part of a second question- answer pair) by a different user [See ¶-38]. Result 88 could be from a forum where queries (second question) and solutions (second answer) are posted [See ¶-35]] 
the second question including the first query keyword and the third question keyword, [The Result 88 includes the term "contacts" (first query keyword), and "model" (third question keyword) as shown in Fig 3]
the processor being capable of displaying a word other than the first query keyword, the first question keyword, and the third question keyword in the first form and [A skilled artisan would recognize that portions of the solutions panel text are shown as normal text such as the chat text 74, 78 (Agent), 78 (Customer), 80 and portions of the solutions text 64. For example, the word "Steve" (a word) is unbolded in chat text 74]
capable of displaying the first question keyword and the third question keyword in the third form, and [A skilled artisan would understand that in Fig 3 the term "smartphone" (first question keyword) appears bolded (third form) in Results 90, and 92 and the term "model" (third question keyword) appears bolded in Result 88 [See ¶-38]]

including the one of the first question keyword or the third question keyword [As shown in Fig 3, the term "smartphone" (first question keyword) appears in Result 92, and "model" (third question keyword) appears in Result 88].
However, Largos does not teach "the first [result] including a first similar keyword similar to the first query keyword,  … a third form different from the first form and the second form, wherein at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
first similar keyword similar to the first query keyword".
Shaw discloses a system wherein a user may input a query, and substitution terms (first similar keywords) are used to modify the query [See ¶-41-42]. The search results can include the substitute terms 215 (first similar keyword), as shown in Fig 2 [See ¶-44]. The substitute terms (first similar keyword) are synonyms of the original keywords (similar to the first query keyword) [See ¶-22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' chat search to incorporate the teachings of Shaw's substitute term searching.
Motivation to do so would be to overcome the drawbacks of the prior art which do not account for the differences in confidence and reliability of specific substitute terms, as taught by Shaw [See ¶-3]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shaw's substitute term searching would have predictably resulted in an increase in the number of relevant search results.
However, Largos, and Shaw do not teach "a third form different from the first form and the second form, wherein at least one selected from a group of a color, a font, a boldness, a size, a character style, and a background color in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
 wherein at least one selected from a group of a color, … in the third form being different from at least one selected from the group in the first form and being different from at least one selected from the group in the second form". (Emphasis added.)
Smolinski discloses that when performing a keyword search [See ¶-49], the keywords in the results are highlighted with a unique color (third form) for each keyword [See ¶-21-23]. A skilled artisan would understand that by providing keywords in unique colors, they would appear different in form from one another (third form being different…from …the second form) and from the base un-highlighted text (first form). Additionally, the broadest reasonable interpretation of the limitation does not preclude the same selection (e.g. color) from varying to distinguish the forms, rather than varying the selection from the group for each form. Thus the limitation is taught.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' forum results, and Shaw's substitute term searching to incorporate the teachings of Smolinski's unique keyword highlighting.
Motivation to do so would be to optimize presentation for quick visual consumption by the user and to allow the user to more easily determine the volume of keywords within the results, as taught by Smolinski [See ¶-21].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Shaw et al (US 20150205866 A1 thereafter "Shaw"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski"), in view of Yamaguchi (US 20120246162 A1).
As to claim 8, Largos, Shaw, and Smolinski do not disclose "wherein the processor is capable of displaying information indicating a similarity between the first query keyword and the first similar keyword."
On the other hand, Yamaguchi does teach "wherein the processor is capable of displaying information indicating a similarity between the first query keyword and the first similar keyword."
Yamaguchi discloses an interface wherein when a search term (first query keyword) is input, relevant terms are displayed as shown in Fig 13 [See ¶-92]. The relevant terms are sorted in ascending order by their rank value of frequency of appearance with the search term [See ¶-93-94]. Thus in Fig 13, the term "match" (first similar keyword) appears less frequently (indicating a similarity) with the search term. Alternatively, the term "competition" (first similar keyword) appears the most frequently (indicating a similarity) with the search term. The ranking/similarity may be indicated by the text size, color, or brightness [See ¶-108].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largos' chat search, Shaw's substitute term searching, and Smolinski's unique keyword highlighting to incorporate the teachings of Yamaguchi's relevant term ranking.
Motivation to do so would be to enable users to search a larger variety of data, as taught by Yamaguchi [See ¶-94].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski"), in view of Wyss et al (US 20020026435 A1 thereafter "Wyss").
As to claim 10, Largos, and Smolinski disclose the system according to claim 1, wherein the first question-answer pair being extracted from a question-answer table, the question-answer table including a plurality of question-answer pairs and … [Largos, Result 92 (first question-answer pair) could be from a forum where queries (first question) and solutions (first answer) are posted [See ¶-35]. Result 92 is selected from a discussion forum (question-answer table) which stores questions and solutions (answers) [See ¶-31, 35]].
However, Lagos, and Smolinski do not disclose "the question-answer table including … a plurality of question keywords, the question- answer pairs respectively including a question and a answer to the question, the question keywords being respectively extracted from the questions and being respectively associated with the question-answer pairs." (Emphasis added.)
On the other hand, Wyss does teach "the question-answer table including … a plurality of question keywords, the question- answer pairs respectively including a question and a answer to the question, the question keywords being respectively extracted from the questions and being respectively associated with the question-answer pairs." (Emphasis added.)
Wyss discloses a database 108 (table) of question and answer sets (plurality of question-answer pairs) [See ¶-46, 95]. Database 108 also indexes the words (extracted) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largo's knowledge base, and Smolinski's unique keyword highlighting to incorporate the teachings of Wyss' question and answer database.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Largo's knowledge base with Wyss' question and answer database. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing faster results by using the question index. Additional motivation to do so would be to provide a knowledge-base system to quickly and accurately provide an answer to a question, as taught by Wyss [See ¶-3].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Largos et al (US 20160358242 A1 thereafter "Largos"), in view of Shaw et al (US 20150205866 A1 thereafter "Shaw"), in view of Smolinski et al (US 20140280045 A1 thereafter "Smolinski"), in view of Wyss et al (US 20020026435 A1 thereafter "Wyss").
As to claim 11, Lagos, Shaw, and Smolinski disclose the system according to claim 7, wherein the first question-answer pair being extracted from a question-answer table, the question-answer table including a plurality of question-answer pairs … [Largos, Result 92 (first question-answer pair) could be from a forum where queries 
However, Lagos, Shaw, and Smolinski do not disclose “the question-answer table including … a plurality of question keywords, the question- answer pairs respectively including a question and a answer to the question, the question keywords being respectively extracted from the questions and being respectively associated with the question-answer pairs." (Emphasis added.)
On the other hand, Wyss does teach "the question-answer table including … a plurality of question keywords, the question- answer pairs respectively including a question and a answer to the question, the question keywords being respectively extracted from the questions and being respectively associated with the question-answer pairs." (Emphasis added.)
Wyss discloses a database 108 (table) of question and answer sets (plurality of question-answer pairs) [See ¶-46, 95]. Database 108 also indexes the words (extracted) in the questions to generate an index (plurality of question keywords) that are associated with respective sets [See ¶-14, 53-54]. Each question and answer entry (pair) includes a question field 604 (question) and answer field 606 (answer) [See ¶-52]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Largo's knowledge base, Shaw's substitute term searching, and Smolinski's unique keyword highlighting to incorporate the teachings of Wyss' question and answer database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERTO BORJA/Primary Examiner, Art Unit 2173